﻿200.	The presence of Latin America, in the person of the former Foreign Minister of Colombia, Indalecio Lievano, in the presidency of this thirty-third session of the General Assembly is a reason for special pleasure for my delegation. We see in this distinguished public figure of a brotherly and neighbourly nation of Peru an enlightened representative of the values which our region has contributed and continues to contribute to the international community. My delegation would offer to President Lievano and we would ask you, Sir, to convey these wishes to him—our assurances of our loyal and enthusiastic co-operation for the proper discharge of the important business of this major international forum.
201.	We also extend our greetings to Mr. Lazar Mojsov of Yugoslavia and express to him our appreciation of the manner in which he conducted a particularly difficult stage of the work of the General Assembly.
202.	The presidency of Mr. Lievano coincides with a moment of special urgency in the process of reordering international relations, and it is our fervent hope that at this time the United Nations, with the constantly efficient support of its Secretary-General, Mr. Kurt Waldheim, will combine dynamism and efficiency—which should properly be its attributes-in order to make possible an atmosphere of peace and co-operation which will distinguish our joint efforts.
203.	On the three occasions on which I have had the opportunity to address this forum of international consultation, I have described the permanent support given by Peru to the most noble efforts of the world Organization. This support is a natural reflection of the profound peaceful, diplomatic and pluralistic vocation which derives from our history and international position. The real autonomy of our foreign policy is fully expressed in the most pressing circumstances of the contemporary world, and therefore Peru reiterates its commitment to struggle, from a non-aligned political, conceptual and moral position for a world in which the democratization of international relations will pass from being a mere slogan to being an axiom determining diplomatic conduct.
204.	This is the significance of our full identification with the forces of liberation which are struggling to eliminate the stubborn remnants of colonialism, neo-colonialism and racial discrimination. It is also a reason for our efforts to contribute to the rule of order and international justice which my country has been pursuing for the attainment of a new international economic order, together with the establishment of an irreversible process of general and complete disarmament.
205.	These are decisive turning-points for our international future. In their specific and adequate concretisation lies the collective hope of a world which, although it is coming closer to universality in its relations—as the welcome admission of Solomon Islands to our Organization proves—and also closer to a certain level of ideo-political tolerance, has still not found the way suitably to harmonize its inevitable and necessary interdependence.
206.	I wish, with some anxiety, to refer to a subject which I find essential in the effort to achieve these aims which, although to some they may seem to be ideals or remote notions, are in fact an indispensable minimum if the present generation is to halt and reverse such destructive trends as those which are now eroding the very survival of our civilizations.
207.	To the danger inherent in the unbridled arms race, the massive squandering of resources, thoughtless pollution, hunger and poverty in the third world and the resurgence of repugnant forms of international and internal violence, the decline of standards, the apathy and premature disillusionment of our youth is added and superimposed the present stage of international dialogue in the economic sphere.
208.	For this reason my delegation shares with many others the frustration at what appears to be the definitive stagnation of the North-South dialogue, due to the de facto paralysis of the so-called Committee of the Whole, or the
Committee Established under General Assembly Resolution 32/174, which was set up by this Assembly precisely in order to provide a diplomatic framework capable of overcoming the failure of the Paris Conference on International Economic Co-operation.

209.	My country, which is passing through a situation of particular gravity, as I shall explain shortly, finds regrettable the absence within this sphere of international relations of a climate propitious to the efforts of precisely those countries which have risked most in order to set a suitable pace of integrated development. This permanent frustration is experienced in the deterioration of the prices of our exports, in the enormous magnitude of an external indebtedness which, far from facilitating the motive forces of our development, is distorting them even further, and is a transfer of technology and financial resources that is inadequate compared with our real needs. All this produces inevitable disagreements between the monetary organizations and our Governments, when it is a matter of deciding on the best terms for carrying out the adjustments needed because of the chronic balance-of-payments situation.
210.	In Peru we have overcome the stage of what was undoubtedly misunderstanding with these international organs thanks to a new flexibility of criteria, which, although positive, has been long in coming and has been achieved only at great cost to the country, a fact which must be regarded as a specific symptom of the present still inequitable world economic structure. Even if my country were not experiencing these delicate situations, we would with the same determination call for the establishment of a frank and effective dialogue. If the nations cannot cope with the most critical aspects of their proclaimed interdependence by means of civilized formulas for a constructive dialogue, how will it be possible to find a solution to the acute contradictions, inequalities and injustices which are characteristic of such independence and interdependence?
211.	Thus we make a new, urgent appeal to the developed States to find the political will to overcome the situation. Let us not accumulate new and more critical frustrations in a relationship which is already difficult. That would be of benefit to no one, and we must avoid them in the light of an interdependence which must be healthy and advantageous for all concerned. This Assembly is well aware of the importance of what is at stake, and that is why it has decided to bear its proper responsibility in this crucial aspect of international relations.
212.	In the opinion of my Government, the latest Conference of Ministers of Foreign Affairs of Non-Aligned Countries, recently held in Belgrade, has confirmed the vigour and relevance of the non-aligned movement as an alternative of enormous potential in the international sphere, but this reaffirmation of its unquestionable strength has not taken place without the emergence of certain problems and pressures which tend to recur sporadically within the non-aligned movement and which are attributable to the zeal for disturbance and division with which the poles of power seek to weaken its critical capacity, its conceptual and political autonomy and its non-aligned essence.
213.	We believe that human rights, on which there has been an intense debate at the international level in recent years, must be understood in their true dimension and their true breadth. Together with civil and political rights, recognition should be given to the urgent need to ensure economic, social and cultural human rights, without which, after all, it is impossible for man to enjoy the minimum conditions of life. Those rights include the right to work, housing, health, education, all of which are indispensable for the complete fulfilment of the human being.
214.	In keeping with this integrated view, my Government has ratified the International Covenants on Human Rights and the concomitant Optional Protocol [see resolution 2200 A (XXI)]. It has also ratified at national level the American Convention on Human Rights, also known as the Pact of San Jos6.  At the same time it continues firmly with its internal efforts at development and its struggle to establish a new international economic order.
215.	We cannot hide our. justified concern in view of the political situation that may be observed at the beginning of this session of the General Assembly in connexion with such delicate matters as Africa and the Middle East. We have seen in respect of southern Africa the important steps taken for the independence of Namibia on the occasion of the ninth special session, which was devoted to this matter, through a number of measures which still await final implementation and which, in the circumstances of which we are all aware, require for that implementation the persistent pressure of this Assembly and the international community as a whole, in particular that of the members of the Security Council, which has assumed this particular responsibility.
216.	My country hopes also that the independence of Zimbabwe will speedily and peacefully be achieved in keeping with the decision to be adopted by its people, with the effective participation of all sectors of the population.
217.	Peru, an ancient nation, a racial melting-pot, a country at a crossroad, profoundly rejects all forms of segregationist, discriminatory, racist and other practices which some nations carry out. In keeping with this sentiment, which is profoundly rooted in our national being, my Government has just adopted and incorporated into the legislation the International Convention on the Suppression and Punishment of. the Crime of Apartheid [resolution 3068 (XXVIII)] and we support and share in the efforts of the international community to eradicate this particularly aberrant form of discrimination and exploitation.
218.	Peru, which has been following with understandable interest and concern the problem of the Middle East and the Palestinian question, both of which have caused such grief, will always support the quest for peace with justice, within the spirit and letter of Security Council resolutions 242(1967) and 338(1973) and with respect for the legitimate rights of the Palestinian people.
219.	Similarly, we believe that the solution to the question of Cyprus must not continue to be delayed, and that the decisions of this Assembly and the Security Council must be implemented promptly.
220.	Within the framework of the Third United Nations Conference on the Law of the Sea, held in Geneva earlier this year, progress has been made which reaffirms the ambitious nature of the broad agreement envisaged by the international community to arrive at an agreement that will be satisfactory to all States. This effort deserves full support, which we have shown throughout the years in the forums where my country has spoken of the right of States to exploit the resources in the zones off their coasts. The advanced guard position taken by Peru in 1947 has now been seen to be consolidated and supported by the alignment of a large majority of nations in favour of this principle.
221.	On the other hand we cannot fail to express our profound concern and alarm about the imminent adoption of unilateral legislative measures on the exploitation of the natural resources of the sea-bed beyond national jurisdiction, measures which, would run counter to the principle that that zone and its resources are the common heritage of mankind. Such measures are clearly not in keeping with emerging international law.
222.	It is important to emphasize the new political assessment of the phenomenon of the arms race and the new path that was agreed on for negotiations on disarmament at the last special session of the General Assembly. This initial .step regrettably lacks specific details for immediate action but it includes an operative framework for handling this complex question and for its gradual solution by future decisions. As it has repeated in recent years, Peru is prepared to give its support to the objectives proposed for the forthcoming stages in the handling of this problem.
223.	At the regional level, it is satisfying to note the progress towards the political and juridical improvement of the regime for military denuclearisation of Latin America. The Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), which incorporates this positive desire, is an example of what the regional political will can achieve in questions, of disarmament.
224.	While Latin America is in the van in the establishment of a nuclear-weapon-free zone, it has renewed its efforts for the attainment of political agreements on the limitation of conventional weapons at the regional level. The pronouncement subscribed to on 22 June of this year by the Foreign Ministers signing the Declaration of Ayacucho, on the occasion of the last session of the General Assembly of the Organization of American States, offers the possibility that all the countries of the region will endorse those purposes, and opens up new ways for the implementation of this initiative taken by Peru.
225.	It is my intention to deal in some detail with certain essential aspects of Peru's present political circumstances, because I believe that it is necessary to place in their proper dimension certain phenomena which have been noted in my country in recent months.
226.	The position of Peru is that of a people in the process of attaining its civic integration, a people determined to attain at the same time and in a parallel manner two fundamental goals which will define its future character in the near future. Peru is attempting to establish definitively democracy as a stable, fruitful and efficient form of government. At the same time it is seeking to extricate its economic and financial system from one of the most profound crises in its history.
227.	Three years ago the second phase of the Revolutionary Government emerged as an institutional attempt to resolve certain fundamental problems of the process of transformation which was begun a decade ago. As is well known, this was an attempt to bring about complex and diverse changes in the economic and social structure, with a view to attaining a process of development with a lofty sense of social justice. The conduct of the process was not always perfectly attuned to growing national participation, but it undoubtedly proceeded from a majority sentiment in favour of change. The complex situation that had been inherited obliged the Government to specify the conceptual and nationalist autonomy which is at the heart of the Peruvian process, to narrow the gap between theory and practice and to readjust certain processes and consolidate basic reforms. All of this occurred, and is continuing, in the context of inexorable pressure on the economic and financial structure, brought about by internal factors, a certain lack of precision in the conduct of economic policy and the negative presence of external factors characteristic of the unjust structure of international economic relations, which caused an excess of expenditures over the amount produced and consequent enormous indebtedness.
228.	In the light of this reality, in a statement three years ago the Government stated the need to attain a national consensus on the basis of a responsible historic commitment by the armed forces and the civilian population, on which, to use the words of President Morales Bermudez, "the viability of Peru as a truly democratic society depends".
229.	Three years later, in strict fulfilment of the scheme for the democratic transfer of power in our country, in free elections and with exemplary popular participation, there has been elected a Constituent Assembly combining all the trends of political opinion in the country, with the delicate task of drafting, with full autonomy, the fundamental charter of the Republic, which will govern its system of civic life in the immediate future. This is the most important fact of Peru today, not only because it expresses the' hope of finding more stable channels for the future of the Republic but because it confirms that the people and the armed forces are imbued with an explicit democratic vocation, never expressed so overwhelmingly and trenchantly as today.
230.	That vocation and that hope mark a real and profound link between the Government and the majority sectors of the population. They are an expression of that link. The quest for a permanent understanding between the
Government and the Peruvian people now leads to the need to bring about an effective alliance in defence of the process of transfer to democratic forms of government and the necessary stability, threatened as they are by passions and fanaticism from both extremes of the political spectrum, which seek, in the shadow of a very grave economic and social crisis, to impose either a revolution inspired by totalitarianism, with very scanty chances of proving effective, or a return to a regime of privilege protected by systematic repression.
231.	In the past few weeks we have laid the basis for the stabilization of our financial situation. The Government is beginning to confront the second major objective of this phase of historic transition. After certain corrective measures, at the cost of enormous austerity, an agreement has been reached with IMF to put our finances on a sound footing for a period ending in 1980. At the same time, agreement has been reached with our creditors in the international financial community on a programme of restructuring our external debt to alleviate the amounts and deadlines during that same period. These acts, which are now well advanced and represent a realistic and technical scheme, imply an equitable distribution of the inevitable shortages and consequently a policy of financial health, meeting the criterion of social justice. They will make it possible not only to rescue the productive forces in our vast resources, which are now blunted by the grave recession, but to bring about a climate of confidence and stability necessary for a selective and pragmatic revival.
232.	It is therefore clear that it is not just the converging political and economic processes which will decide the cutting of the Gordian knot at this rather burdensome moment in Peru's destiny; much will depend on the awareness that may develop among the urban community of the grave and special nature of these two problems. If the urban population's reply is in accordance with the significance of these matters I have been trying to describe here, a positive outcome will soon emerge. That is why, as President Morales Bermudez has reiterated clearly, if the fundamental task of drafting the new constitution can be completed before the target year, it will be possible to advance the preparations and hold the general elections ahead of schedule, even before 1980. I think this solemn announcement is clear evidence that the outcome depends, in essence, on the predominant national will, which cannot fail to take into account the inescapable requirements of this critical moment in Peru's history.
233.	I believe there will prevail shortly in Peru an awareness of the need for shared sacrifice, in keeping with the lucidity and maturity of our ancient and noble people which it has demonstrated so often in the most critical moments of its turbulent yet rich history.
234.	This opens up a new era for our country, which is renewed and optimistic in its creative capacity—a capacity which has been demonstrated over thousands of years—and which is united yet pluralistic in its essence, and open, today as tomorrow, to friendship and links with all nations.
235.	Our subcontinent has reached a stage of maturity in which fruitful dialogue and the deliberate and responsible quest for rapprochement have acquired undoubted importance.
236.	Proof of this, and a reason for distinct satisfaction, is the negotiations which two sister countries, El Salvador and Honduras, have been conducting so suspiciously with, as mediator, a distinguished Peruvian, Mr. Jose Luis Bustamante Rivero, a former President of Peru and former President of the International Court of Justice. May I express here my most fervent desire that those negotiations will be successful and culminate in an instrument that will settle and overcome existing disagreements, as an expression of the desire for peace characteristic of Latin America.
237.	At the same time, I voice my firm hope that in those areas of the region now convulsed by turbulence the rule of peace will be restored under the auspices of freedom, justice and respect for human rights.
238.	Our country approaches its problems with a sense of destiny and with open and broad understanding. The signing of the Amazon Pact opens a new chapter and sets a precedent for future similar instruments which could lead to a qualitatively new step forward in an approach to the most delicate international matters from a positive viewpoint of realism and co-operation.
239.	At the same time, my country continues to be receptive to the quest for constructive solutions that would make it possible to remove elements of tension which still persist in other areas, through the proper channels and in accordance with the juridical traditions of my continent.
240.	In keeping with this approach and this tradition, Latin America will continue to contribute within this world framework to the attainment of the great objectives of the Organization, without blurring the, contours of its personality, which has been clearly outlined in the legal instruments in which the faith and hope of our own destiny are enshrined.


